T. M. Burns, J.
(dissenting). Defendant pled nolo contendere to felonious assault.
Defendant claims on appeal that the trial court’s acceptance of the plea was reversibly erroneous for failure to comply with GCR 1963, 785.7(3)(d). I agree.
*234The court rule in effect at the time of the plea, GCR 1963, 785.7(3)(d), read in part as follows:
"[T]he court may not accept a plea of nolo contendere unless there has been or the judge thereupon conducts a hearing establishing substantial support for a finding that the defendant is in fact guilty of the charged offense or the offense to which he is offering the plea of nolo contendere * * *
The trial court did not conduct a hearing establishing substantial support for a finding that the defendant was in fact guilty of felonious assault. The sole factual basis for the plea was provided by the prosecutor reading into the record an unsworn statement of unknown origin in which it was alleged that the defendant beat his wife. No witnesses were presented, no testimony was given, no prior transcript was introduced. In short there was no factual basis for the plea. Reversal is mandated. People v Spann, 60 Mich App 48; 230 NW2d 302 (1975), People v Curry, 48 Mich App 545; 210 NW2d 791 (1973).
I would reverse and remand for a new trial.